Citation Nr: 1755274	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-35 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for insomnia.

3.  Entitlement to service connection for a lumbar spine disability, claimed as a low back disability.

4.  Entitlement to service connection for a right elbow disability.

5.  Entitlement to a rating in excess of 0 percent prior to June 2, 2016, and in excess of 10 percent as of June 2, 2016, for pseudofolliculitis barbae.

6.  Entitlement to a rating in excess of 0 percent for a right knee disability.

7.  Entitlement to a rating in excess of 0 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1990 to February 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 and an August 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A September 2012 rating decision granted service connection for pseudofolliculitis barbae and assigned a 0 percent rating.  An August 2016 rating decision increased the rating to 10 percent effective June 2, 2016.  As the full benefits sought have not been granted, the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.   The evidence of record does not show that the Veteran has a current diagnosis of insomnia.

2.  The Veteran sustained an injury while working in 2004, was diagnosed with a back strain, and subsequently received worker's compensation for the injury.  In 2010 the Veteran was involved in a car accident.

3.  A low back disability was not present until more than one year after the Veteran's separation from active service and is not etiologically related to service.

4.  The Veteran's pseudofolliculitis barbae has not been manifested by characteristics of disfigurement or scaring; covers less than 5 percent of his body area; and requires constant or near constant topical medication as of June 2, 2016.


CONCLUSIONS OF LAW

1.  The criteria for service connection for insomnia are not met.  38 U.S.C. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.326(a), 3.385 (2017).

2.  The criteria for service connection for a low back disability are not met.  38 U.S.C. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.326(a), 3.385 (2017).

3.  The criteria for a rating in excess of 0 percent prior to June 2, 2016, and in excess of 10 percent as of June 2, 2016, for pseudofolliculitis barbae are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 7800-7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  Neither the Veteran nor representative has raised any issues with the duty to notify or duty to assist.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran does not raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999). 

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after separation from active service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

The first requirement for any service connection claim is evidence of the presence of a disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned 38 C.F.R. § 4.7 (2017).

Different ratings may be assigned for separate periods of time if distinct periods are shown by the competent evidence of record during the pendency of the appeal that warrants different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence. Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another provided that VA provides a rationale for doing so.  Owens v. Brown, 7 Vet. App. 429 (1995). 

Rating the same disability under different diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disability is not duplicative of or overlapping with the symptomatology of the other disability.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Insomnia

The Veteran contends that he is entitled to service connection for insomnia, as the claimed disability is the direct result of traumatic events experienced while in active service.

In an August 2010 VA medical note, the Veteran reported that he was unable to sleep as a result of traumatic events he experienced while serving in Dessert Storm.  The Veteran was then diagnosed with post-traumatic stress disorder (PTSD).  

In a February 2013 VA examination, the examiner opined that the Veteran did not meet the criteria for a separate diagnosis of insomnia.  The examiner opined that the Veteran's sleep impairment was considered a symptom of his PTSD. 

The Veteran has not submitted any contrary competent evidence that shows a diagnosis of insomnia or relates diagnosed insomnia to active service.  To the extent that the Veteran himself suggests that he has insomnia, the Board finds that the Veteran is not competent to offer such an opinion.  The evidence does not show that the Veteran has medical training or expertise that would make him competent to provide an opinion on a medical matter such as diagnosed insomnia, as distinguished from sleep disturbance as a symptom of PTSD.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

The Board finds that the preponderance of the evidence weighs against a finding that there is any current diagnosed insomnia disability.  Therefore, as the preponderance evidence is against a finding of a current disability, the threshold requirement for substantiating a claim for service connection cannot be met.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the preponderance of the evidence is against a finding of insomnia, the claim for service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

The Board notes that the Veteran established service connection for PTSD in August 2010.  In November 2016 the rating for PTSD was increased due to the symptoms, including chronic sleep impairment.  

Low Back Disability

The Veteran contends that he is entitled to service connection for a low back disability, as the alleged disability began as back pain during active service.  The Veteran claims that he began to notice problems with his back in 1995 or 1996, but does not recall a specific in service incident or injury.  The Veteran's military occupation specialty was infantryman.

In an August 2010 VA medical record, the Veteran reported experiencing back problems after being involved in a car accident.

In a July 2013 VA examination, the examiner opined that the low back disability was not related to active service.  The rationale provided was lack of complaints or treatments in the service medical records.  The examiner noted that there was documentation of complaints of back pain on the service separation examination, but the examination noted tenderness in the lumbar spine and provided a diagnosis of mechanical low back pain.  The Veteran currently had a diagnosis for degenerative disc disease with some radicular pains, and the examiner concluded that condition was not related to the mechanical low back pain symptoms.  The examiner noted that continuity or chronicity related to the mechanical low back in service could not be established.  Furthermore, the examiner highlighted that there was no orthopedic literature that demonstrated that mechanical back pain led to degenerative disc and facet disease of the spine.  Lastly, the examiner noted that in 2004 the Veteran had an on job injury.

The Board finds that the preponderance of the evidence is against a finding that any current low back disability is related to service or any event of service, manifested within one year following separation from service, or is the result of, or aggravated beyond normal progression by a service connected disability.

The Veteran has not submitted any additional competent evidence that relates the low back disability to his service or a service connected disability.  To the extent that the Veteran himself suggests that the low back disability is secondary to service-connected disabilities, the Board finds that the Veteran is not competent to offer that etiological opinion.  The evidence does not show that the Veteran has medical training or expertise that would make him competent to provide an opinion on a medical matter such as the etiology of his low back disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Furthermore, the evidence does not establish a continuity of symptomatology and shows an intercurrent job-related injury following service.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a low back disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Pseudofolliculitis Barbae

The Veteran contends that he is entitled to a rating in excess of 0 percent prior to June 1, 2016, and in excess of 10 percent as of June 1, 2016, for the skin disability because it causes constant pain, irritation, has affected his ability to obtain certain employment, and has led to the need for the use of topical corticosteroids.

The Veteran's pseudofolliculitis barbae is rated at 10 percent by analogy to dermatitis under Diagnostic Code 7806.  The Board notes that there is no indication of disfigurement of the head, face or neck due to the service-connected pseudofolliculitis barbae.  

Diagnostic Code 7806 provides that a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past twelve-month period.  A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immune-suppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).

The language of Diagnostic Code 7806 provides for a 60 percent rating for constant or near constant systematic therapy such as corticosteroids, whether or not the steroids were applied topically or through an oral medication.  Not all forms of corticosteroid treatment constitute systemic therapy under the applicable legislation.  Systemic therapy means treatment pertaining to or affecting the body as a whole, whereas topical therapy means treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  Johnson v. Shulkin, 862 F.3d 1351 (2017).

In a March 2012 VA examination, the examiner indicated that pseudofolliculitis barbae caused scarring or disfigurement of the head, face, or neck.  The examiner indicated scarring or disfigurement of the face, without further description.  The Veteran let his beard grow to avoid breaking out when shaving.  The examiner also noted that the Veteran had not been treated with oral or topical medications in the past 12 months.  The condition was noted as coving less than 5 percent of the total body area and 5 percent to 20 percent of the exposed area.

In a June 2016 VA examination, the Veteran reported that he did not use medication and that he had not used medication in the prior 12 months.  The examiner found there was no scarring or disfigurement of the head, face, or neck.  The skin condition was noted as covering less than 5 percent of the total body area, but covered 5 to 20 percent of the exposed body area.

The Veteran's rating for pseudofolliculitis barbae was increased to 10 percent, effective June 2, 2016.

In a July 2017 VA examination, the examiner noted that there are no scars or disfigurement of the head, face, or neck.  The Veteran had not been treated with oral or topical medications in the past 12 months.  The skin condition was marked as being limited to the lower neck area.  The examiner noted that the skin condition covered less than 5 percent of the total body area and less than 5 percent of the exposed areas of the hands, face, and neck.  It was indicated that the Veteran uses topical steroids on a constant or near constant basis, which was a private dermatologist proprietary topical lotion.  The appearance was described as darkened, slightly raised, papillomatous type changes in areas of more recent shaving.  The Veteran wore a beard of the upper neck and face to prevent that.  The current location was the lower neck.  The examiner found that employment in certain security jobs, food service, and some manufacturing jobs where beards were prohibited or which required specific face masks.

The Board finds that the criteria for a compensable rating were not met prior to June 2, 2016.  The evidence did not show disfigurement or scarring.  The evidence shows that less than 5 percent of the body and exposed areas were affected.  The evidence did not show that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required.  The evidence shows that no medication was used.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for pseudofolliculitis barbae prior to June 2, 2016.

As of June 2, 2016, the Board finds that the evidence does not show that the criteria for a rating greater than 10 percent were met.  The evidence does not show that topical corticosteroid systematic were used affecting the Veteran's entire body.  The Veteran is shown to have only used topical cream in the beard area, which constitutes less than systemic use as the whole body was not affected.  The evidence does not show that 20 percent or more of the body or exposed areas have been affected.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for pseudofolliculitis barbae as of June 2, 2016.

The Veteran has not submitted any additional evidence that would lead to entitlement to a higher rating under Diagnostic Code 7806.  Prior to the June 2016 VA examination, there is no medical evidence that indicates that at least 5 percent, but less than 20 percent of the Veteran's body was affected by the skin condition; there also is no indication of disfigurement, scaring, or topical medication usage.  No private medical records show the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs was required, or that 5 percent or more of the body or exposed areas prior to June 2, 2016, or 20 percent or more of the body or exposed areas were affected as of June 2, 2016.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 0 percent prior to June 2, 2016 and in excess of 10 percent as of June 2, 2016, and the claim for higher ratings must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the Board finds that the Veteran has not alleged that an extraschedular rating is warranted.  The Board finds that all levels of symptomatology are contemplated by the rating criteria for rating skin conditions.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  The evidence does not show frequent hospitalization or marked interference with employment.  While the most recent examination discussed a few occupations which would be limited due to the skin disability, those limitations do not result in marked limitation with employment generally.  38 C.F.R. § 3.321(b)(1) (2017); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for insomnia is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to a rating in excess of 0 percent prior to June 2, 2016, and in excess of 10 percent as of June 2, 2016, for pseudofolliculitis barbae is denied.


REMAND

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In December 2016, the Veteran filed a notice of disagreement to an October 2016 rating decision that denied service connection for GERD and a right elbow disability and continued 0 percent ratings for right and left knee disabilities.  No statement of the case has been issued.

Accordingly, this case is REMANDED for the following:

Issue a statement of the case which addresses the issue of whether new and material evidence has been submitted to reopen a claim for service connection for GERD, entitlement to service connection for a right elbow disability, and entitlement to increased ratings for right and left knee disabilities.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal if he wants appellate review of those issues.  If a timely substantive appeal is received, return those claims to the Board.

The appellant has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


